          Case 18-20308          Doc 99        Filed 07/28/20         Entered 07/28/20 17:50:58        Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                    July 28, 2020


In re:
         Pablo Ortega                                                                       Case Number: 18−20308
         Debtor*                                                                            Chapter: 13




                                  ORDER ON OBJECTION TO PROOF OF CLAIM(S)


            The Objection to the Proof of Claim of U.S. Bank Trust, N.A. as Trustee of Cabana Series III Trust filed
through
BSI Financial Services, Claim number(s) 21−1, filed pursuant to Fed. R. Bankr. P. 3007 dated July 3, 2019 (the
"Objection to Claim", ECF No. 63), having come before the Court after notice and a hearing, see 11 U.S.C. § 102(1),
and the Court having considered the Objection to Claim and any response filed to the Objection to Claim, it appearing
that cause exists to sustain the Objection to Claim; it is hereby



          ORDERED: The Proof of Claim of U.S. Bank Trust, N.A. as Trustee of Cabana Series III Trust filed
through
BSI Financial Services, Claim No. 21−1, in the amount of $280,589.68 is hereby disallowed .



Dated: July 28, 2020                                                                      BY THE COURT




United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form 123 −
*For the purposes of this order, "Debtor" means "Debtors" where applicable.
